840 F.2d 11Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin JOYNER, Plaintiff-Appellant,v.Ken McKELLAR, Warden, K.C.I.;  Gerald S. Gaskin, Chief ofSecurity, Kirkland Correctional Institution,Defendants-Appellees.
No. 87-7752.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 14, 1987.Decided:  Feb. 10, 1988.

Benjamin Joyner, appellant pro se.
Robert E. Peterson, Office of the Attorney General of South Carolina;  Larry Cleveland Batson, Gerald Frederick Smith, South Carolina Department of Corrections, for appellees.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Benjamin Joyner, a South Carolina inmate, brought this 42 U.S.C. Sec. 1983 action alleging that on three occasions the defendants placed him in a cell with another inmate despite threats this inmate made on his life and an order of the trial court that they should not be confined in the same prison.  The district court granted summary judgment for the defendants because Joyner offered nothing factual to support his allegation of a deliberate failure to protect him.    See White v. Boyle, 538 F.2d 1077 (4th Cir.1976).


2
We agree with the district court that a grant of summary judgment for the defendants was appropriate.  We affirm its judgment on the ground that Joyner failed to show beyond mere conclusory allegations that the defendants were deliberately indifferent to a specific known risk of harm posed by the other inmate.    See Pressly v. Hutto, 816 F.2d 977 (4th Cir.1987).    See also Ruefly v. Landon, 825 F.2d 792 (4th Cir.1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

AFFIRMED